Dykman, J.
This is an action for the recovery of real property, and for other incidental relief. The trial was had before a judge without a jury, and he has found as a conclusion of law from all the facts that the plaintiff has no title to the property, and is not entitled to the possession thereof, and dismissed the complaint, with costs. The plaintiff has appealed, but we find no merit in this appeal. The conclusion of the trial judge is entirely justified, and the judgment should be affirmed, with costs.